                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


    JAVON FRAZIER,                                )
                                                  )
           Movant,                                )
                                                  )
    v.                                            )       No. 2:19-cv-02254-TLP-tmp
                                                  )
    UNITED STATES OF AMERICA,                     )
                                                  )
           Respondent.                            )


               ORDER DENYING MOTION FOR SUMMARY JUDGMENT,
           DENYING RENEWED MOTION FOR AN EXPEDITED HEARING OR
                               DISPOSITION,
         DENYING SECOND RENEWED MOTION FOR EXPEDITED DISPOSITION,
                 AND DIRECTING PARTIES TO BRIEF DAVIS ISSUE


         Movant Javon Frazier 1 filed: (1) a Request for Summary Judgment and Immediate

Release (“Motion for Summary Judgment,” ECF No. 8); (2) Petitioner’s Traverse and Renewed

Motion for an Expedited Hearing/Disposition on his 28 U.S.C. § 2255, and Renewed Request for

an Immediate Release (“Renewed Motion for Expedited Hearing or Disposition,” ECF No. 9);

and (3) Renewed Request for Expedited Disposition of Petition (“Second Renewed Motion for

Expedited Disposition,” ECF No. 12). For the reasons below, the Court DENIES the motions

and DIRECTS the parties to file supplemental briefs addressing the application of United States

v. Davis, 139 S. Ct. 2319 (2019), to this case.




1
 Frazier is a federal prisoner. His federal Bureau of Prisons register number is 25344-076. The
government is housing him currently at the Federal Correctional Institution in Herlong,
California.
                           MOTION FOR SUMMARY JUDGMENT

       Frazier moved for summary judgment, asserting that he timely filed his claim under

Sessions v. Dimaya, 138 S. Ct. 1204 (2018). (ECF No. 8 at PageID 110.) Movant argues that

the Court ordered the United States to respond to his § 2255 Motion within twenty-eight (28)

days. (Id.) He contends that he filed a motion seeking immediate release where Dimaya would

have reduced his sentence. (Id.) Movant then relies on the Federal Rules of Criminal Procedure

to assert that a request for an extension of time must be tendered fourteen (14) days before the

deadline and that the Government has not sought an extension. (Id. at PageID 111.) Movant

contends that the Government has defaulted on the merits and requests immediate release. (Id.)

Respondent has not responded to this motion, and the period for filing a response has expired.

       The Court ordered the United States “to respond to the § 2255 Motion within twenty-

eight (28) days from the date of entry of this Order.” (ECF No. 5 at PageID 99.) The Court

signed the Order May 13, 2019, and entered it on the docket May 14, 2019. The Government

responded on June 5, 2019, well before the deadline. (See ECF No. 6.) Movant’s argument that

the Government missed the deadline for responding, therefore, fails.

       “Even where a respondent fails entirely to respond to a § 2255 petition a federal District

Court should ordinarily proceed to the merits of the claims rather than enter a judgment of

default.” See Melville v. United States, No. 2:06-cv-992, 2008 WL 2682853, at *1 (S.D. Ohio

July 1, 2008); see also United States v. Flynn, No. 1:04-cr-165, 2006 WL 753123, at *1 (W.D.

Mich. Mar. 22, 2006); Fed. R. Civ. P. 55(d) (“A default judgment may be entered against the

United States . . . only if the claimant established a claim or right to relief by evidence that

satisfies the court.”). For these reasons, the Court DENIES Movant’s motion for summary

judgment. (ECF No. 8)



                                                   2
        RENEWED MOTIONS FOR EXPEDITED HEARING OR DISPOSITION

       Movant also renewed his motion for expedited hearing or disposition (ECF No. 9),

alleging that he did not receive the Government’s response to his § 2255 Motion until June 20,

2019, and the response was untimely (id. at PageID 113). Movant also relies on the United

States Supreme Court’s recent decision in United States v. Davis, 139 S. Ct. 2319 (2019), to

argue that his § 2255 Motion cannot be dismissed as untimely and to support the merits of his

claims. (See id. at PageID 114–18.) Movant then filed a second renewed motion for expedited

disposition (ECF No. 12), asserting that Davis is a retroactive holding directly affecting his

conviction and sentence (id. at PageID 127).

       As stated above, the Government responded timely to the § 2255 Motion so he is not

entitled to a summary disposition. At the same time, however, Movant has raised the issue of the

application of Davis to his § 2255 Motion. The Government filed its response to the § 2255

Motion before the Supreme Court decided Davis. The issues raised in Davis are relevant to the

disposition of this case. For these reasons, the Court DENIES Movant’s motions to expedite

hearing or disposition. (ECF Nos. 9 & 12.) But the Court finds that additional briefing on the

application of Davis, 139 S. Ct. 2319, to this case will be useful.

                                         CONCLUSION

       For these reasons, the Court DENIES Movant’s motion for summary judgment and

motions for an expedited disposition. (ECF Nos. 8, 9, 12.) The Court however DIRECTS the

parties to file supplemental briefs addressing the application of Davis, 139 S. Ct. 2319, to this

case within twenty-eight (28) days of the entry of this Order.




                                                  3
SO ORDERED, this 22nd day of January, 2020.

                                 s/ Thomas L. Parker
                                THOMAS L. PARKER
                                UNITED STATES DISTRICT JUDGE




                                   4
